
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 21
		IN THE HOUSE OF REPRESENTATIVES
		
			January 14, 2009
			Mr. Berry (for
			 himself, Mr. Boozman,
			 Mr. Ross, and
			 Mr. Snyder) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Armed
			 Services
		
		CONCURRENT RESOLUTION
		Commending the 39th Infantry Brigade Combat
		  Team of the Arkansas National Guard upon its completion of a second deployment
		  in support of Operation Iraqi Freedom.
	
	
		Whereas the 39th Infantry Brigade Combat Team, known as
			 the Bowie Brigade, of the Arkansas National Guard is headquartered in Little
			 Rock, Arkansas, and is made up of some 3,200 selfless, brave, and dedicated
			 Arkansans from all four congressional districts and every major city of the
			 State;
		Whereas the 39th Infantry Brigade Combat Team has a
			 distinguished history of service to the United States, beginning with World War
			 I and continuing through Hurricane Katrina relief and recovery efforts;
		Whereas the 39th Infantry Brigade Combat Team was most
			 recently mobilized in January 2008 and departed for Iraq in March 2008 becoming
			 the first National Guard Brigade Combat Team to be recalled and deployed twice
			 in support of Operation Iraqi Freedom;
		Whereas while deployed, the 39th Infantry Brigade Combat
			 Team logged over 2,000,000 convoy security miles;
		Whereas while deployed, the 39th Infantry Brigade Combat
			 Team searched over 2,000,000 vehicles at entry control points;
		Whereas the 39th Infantry Brigade lost no members in
			 combat and suffered only two non-combat related causalities;
		Whereas the members of the 39th Infantry Brigade Combat
			 Team are now returning to Arkansas to their proud families and to an
			 appreciative and admiring Nation;
		Whereas the strength and unflinching support of the
			 families of the members of the 39th Brigade Combat Team have made the United
			 States as strong as it is today; and
		Whereas the 39th Brigade Combat Team has served with
			 courage and compassion, with selflessness and service, and earned the respect
			 of not only Arkansans, but Americans everywhere: Now, therefore, be it
		
	
		That Congress—
			(1)commends the
			 members of the 39th Brigade Combat Team of the Arkansas National Guard for
			 their exemplary service to the United States and the completion of their second
			 deployment in support of Operation Iraqi Freedom; and
			(2)recognizes the service and sacrifice of the
			 39th Brigade Combat Team members and their families.
			
